DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received August 15, 2022:
Claims 14-19 have been added as per Applicant’s request.  Claims -11 and 14-19 are pending.  
In light of the remarks, previously relied upon WO 2016/063902 (Noguchi et al.; US 2017/0352908 as the English translation) is no longer relied upon.  (The other previously relied upon references are relied upon in similar manners.)  Additionally, new references are relied upon to render obvious the claims.  Since the change in the rejection is not entirely necessitated by the amendment, the action is non-final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-11, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/09821 (Miki et al.) (note: US 2017/0352882 relied upon as the English translation, as both correspond to the same PCT) in view of US 2015/0093631 (Kawasaki et al.).
	As to claim 1, Miki et al. teach a lithium ion secondary battery (para 0034) comprising an electrode, wherein the electrode comprises (i) an electrode mixture layer comprising an electrode active material and an electrode binder, and (ii) an electrode current collector; the electrode active material comprises an alloy comprising silicon (Si alloy) (silicon-containing alloy) (para 0059-0060), the Si alloy has an average diameter of 0.1-20 µm (para 0086) (overlaps claimed median diameter (D50 particle size) of 1.2 µm or less, thus renders it obvious), an amount of the electrode binder based on the weight of the electrode mixture layer is 0.5-20% by mass (para 0098) (overlaps claimed 12 % by weight or more and 50 % by weight or less, thus renders it obvious).
	Miki et al. do not teach an electrolyte solution, the electrolyte solution comprises: 60 % by volume or more and 99 % by volume or less of a phosphoric acid ester compound, 0 % by volume or more and 30% by volume or less of a fluorinated ether compound, and 1 % by volume or more and 35% by volume or less of a fluorinated carbonate compound, and wherein the total amount of the phosphoric acid ester compound and the fluorinated ether compound is 65% by volume or more.  
	However, Kawasaki et al. teach of a battery recognizing a silicon-containing negative electrode, such as a silicon or silicon alloy (para 0033) (similar material as Miki et al.).  Kawasaki et al. teach that the electrolyte is:
65 vol % or more of a phosphate (phosphoric acid) ester from (para 0024) (overlaps claimed 60 % by volume or more and 99 % by volume or less of a phosphoric acid ester compound, thus rendering it obvious);
0 volume% of a fluorinated ether compound (none mentioned) (overlaps 0 % by volume or more and 30% by volume or less of a fluorinated ether compound, thus rendering it obvious), and 
Less than 20 vol% of a cyclic carbonate (para 0024) (overlaps 1 % by volume or more and 35% by volume or less of a fluorinated carbonate compound, thus renders it obvious).
Additionally the combination of the phosphoric acid ester (phosphate ester) compound and the fluorinated ether compound is 65% by volume or more, as the phosphate ester is 65 vol% or more, and no mention of fluorinated either is mentioned (para 0024).  
The motivation for using the electrolyte of Kawasaki et al. (as detailed above, which renders obvious the claimed electrolyte) is to provide a battery with a high energy density and excellent cycle characteristics at high temperature, which also exhibits less temperature increase when being impacted (para 0021, 0024).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use the electrolyte of Kawasaki et al. (as detailed above, which renders obvious the claimed electrolyte), as applied to the battery of Miki et al., in order to provide a battery with a high energy density and excellent cycle characteristics at high temperature, which also exhibits less temperature increase when being impacted
	As to claim 3, Miki et al. teach an amount of the Si alloy based on the total weight of the electrode active material is 80% (example 1; para 0152) (thus reading on the claimed 65 % by weight or more).  
	As to claim 5, Miki et al. teach the Si alloy is an alloy of Si and at least one selected from the group consisting of boron, aluminum, phosphorus, and titanium (titanium (Ti) preferred; para 0069, 0152).  
	As to claim 6, Miki et al. teach wherein the electrode current collector is a stainless steel foil, a rolled copper foil, or a clad current collector foil (stainless steel; clad foil; para 0118).  
	As to claim 7, Miki et al. teach the Si alloy is crystalline (low crystalline; para 0060).
	As to claim 8, Miki et al. teach the electrode is a negative electrode (para 0056-0060).
	As to claim 9, Miki et al. teach a positive electrode appreciating nickel-based composite oxide materials, such as LiNiO2, or lithium manganese cobalt oxide compounds, such as LiNi0.5Mn0.3Co0.2O2 (para 0044-0048) (which fits the claimed formula (A2): LiyNi(l-x)MxO2 (A2) wherein in formula (A2), 0≤x< 1, 0< y 1, M is at least one element selected from the group consisting of Li, Co, Al, Mn, Fe, Ti, and B).  
	As to claim 10, Miki et al. teach an assembled battery (fig. 1).  The lithium ion secondary battery according to any one of claim 1 has been rendered obvious; see the rejection to claim 1 for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 11, Miki et al. teach that the battery ay be used in vehicles (para 0001).  The lithium ion secondary battery according to any one of claim 1 has been rendered obvious; see the rejection to claim 1 for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 14, Miki et al. teach that the amount of binder in the negative electrode may be any amount as long as the active material is bound, giving an upper limit of 20 weight % (para 0098).  The appreciation of 20 weight % is seen to be close to the claimed amount (including 25 % by weight, as the difference within the electrode composition is only 5%), such that obviousness is present.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).
	Additionally, Kawasaki et al. is relied upon to show that the amount of binder is mere discovery of optimum/workable ranges (which is obvious, as set forth by MPEP 2144.05(II)); specifically Kawasaki et al teach that the tradeoff of adding more binder is providing binding force, while adding less binder results in higher energy (para 0050).  Thus, obviousness of adding binder within the claimed 25-50% is further supported.
	As to claim 16, Kawasaki et al., relied upon to render obvious the addition of the phosphoric acid ester (see the rejection to claim 1 above for reasons of the combination, incorporated herein but not reiterated herein for brevity’s sake) teach the phosphoric acid ester compound does not have fluorine (as phosphate esters with alkyl groups are embodied, and exemplified, such as triethyl phosphate (see formula 1 in para 0060, and para 0063, 0093)).  
	As to claim 17, Kawasaki et al., relied upon to render obvious the addition of the phosphoric acid ester (see the rejection to claim 1 above for reasons of the combination, incorporated herein but not reiterated herein for brevity’s sake) teach the phosphoric acid ester compound comprises an alkyl phosphate ester compound (as phosphate esters with alkyl groups are embodied, and exemplified, such as triethyl phosphate (see formula 1 in para 0060, and para 0063, 0093)).  
	As to claims 18-19, Kawasaki et al., relied upon to render obvious the addition of the phosphoric acid ester (see the rejection to claim 1 above for reasons of the combination, incorporated herein but not reiterated herein for brevity’s sake) embodies alkyl phosphate esters (including trimethyl phosphate) and exemplifies triethyl phosphate (para 0064, 0093).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. in view of Kawasaki et al., as applied to claim 1 above, and further in view of US 2015/0340679 (Shimura et al.). 
	As to claim 2, Kawasaki et al., relied upon to render obvious claimed electrolyte (see the rejection to claim 1 above for reasons of the combination, incorporated herein but not reiterated herein for brevity’s sake) teaches that other solvents (in addition to the fluorinated carbonate and phosphate ester) may be present in an amount such that a phosphate ester in 65 vol% or more, and a fluorinated carbonate in 20 vol% or less is maintained (para 0024, 0077).  Accordingly, the inclusion, given these parameters, is an amount of 0<additional solvent amount<45 by vol%, (note: the amount would overlap with the claimed 1-30 volume %, thus rendering obvious the amount).
	Kawasaki et al. do not teach that the additional solvent is the fluorinated ether compound.  
	However, Shimura et al. teach of a similar battery, wherein the electrolyte includes a phosphoric acid ester as well as a fluorinated carbonate (para 0095, 0098).  The use of a fluorinated ether as an additional solvent is to enhance flame retardant effect (para 0100).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to add a fluorinated ether compound (as taught by Shimura et al., and as applied to Miki et al. in view of Kawasaki et al. (which encompasses the addition of an additional solvent in an amount of 0<additional solvent amount<45 by vol%, overlapping the claimed range of 1-30%)) as the additional solvent in order to enhance the flame retardant effect of the electrolyte.	
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. in view of Kawasaki et al., as applied to claim 1 above, and further in view of US 2013/0216907 (Rayner et al.). 
	As to claim 4, Miki et al. et al. teach that the electrode includes a binder (para 0095-0097).  Miki et al. do not teach that the electrode binder comprises a polyacrylic acid.  
	However, Rayner et al. teach that using a polyacrylic acid binder in conjunction with a silicon-containing electrode (like that of Miki et al.) is better able to bind the silicon (which has impurities) and exhibits a significant reduction in first cycle loss. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a polyacrylic acid binder (in conjunction with a silicon-containing electrode) in order to bind the silicon active material (which has impurities) and to achieve a significant reduction in first cycle loss.
	As to claim 15, Miki et al. teach that the amount of binder in the negative electrode may be any amount as long as the active material is bound, giving an upper limit of 20 weight % (para 0098).  The appreciation of 20 weight % is seen to be close to the claimed amount (including 25 % by weight, as the difference within the electrode composition is only 5%), such that obviousness is present.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).
	Additionally, Kawasaki et al. is relied upon to show that the amount of binder is mere discovery of optimum/workable ranges (which is obvious, as set forth by MPEP 2144.05(II)); specifically Kawasaki et al teach that the tradeoff of adding more binder is providing binding force, while adding less binder results in higher energy (para 0050).  Thus, obviousness of adding binder within the claimed 25-50% is further supported.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
NOTE: US 2015/0010831 (Noguchi et al.) is cited herein but is not relied upon herein.  Noguchi et al. teaches an electrolyte including a fluorine-containing ether of 1-40% (para 0035) in conjunction with a carbonate and phosphate (fluorine containing) (para 0043-0044).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759